Pannell, Judge.
The defendant was indicted, tried and convicted of the offense of burglary. His motion for new trial was overruled and he entered his appeal to this court enumerating the following errors: "1. Evidence produced by the state as to the address of the defendant was not reliable for purposes of the arrest warrant. 2. Suggestive police photographs of defendant placed his character into issue. 3. (a) The evidence was insufficient to support the verdict, (b) The verdict was contrary to the law and principles of justice and equity.” Held:
1. The evidence was amply sufficient to support the verdict.
2. As to the enumerations Nos. 1 and 2, assuming but not deciding them to be sufficient enumerations of error, the appellant did not supply this court with references to the transcript and record necessary for a decision thereon (see Burchfield v. Byers, 121 Ga. App. 152 (173 SE2d 230)); however, assuming that all the statements of fact in the brief of appellant and its arguments relating thereto are true, no error is shown.

Judgment affirmed.


Eberhardt, P. J., concurs. Stolz, J., concurs in the judgment.